Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147554                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CRAWLEY DAVID McFADDEN, a/k/a                                                                           David F. Viviano,
  CRAWLER DAVID McFADDEN,                                                                                             Justices
           Plaintiff-Appellant,
  v                                                                 SC: 147554
                                                                    COA: 316012
                                                                    Wayne CC: 12-012012-NO
  TITAN INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 14, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

         As plaintiff McFadden has repeatedly abused the court system with frivolous and
  vexatious filings, we DIRECT the Clerks of this Court, the Court of Appeals, and the
  Wayne Circuit Court not to accept any further filings from him in non-criminal matters
  unless Mr. McFadden has paid all necessary fees, sanctions assessed by the circuit court,
  and submitted his filings in full compliance with the court rules.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           p0128
                                                                               Clerk